Name: Council Regulation (EC) No 2606/2000 of 27 November 2000 amending Regulation (EC) No 772/1999 imposing definitive anti-dumping and countervailing duties on imports of farmed Atlantic salmon originating in Norway
 Type: Regulation
 Subject Matter: tariff policy;  competition;  Europe;  trade;  fisheries
 Date Published: nan

 Avis juridique important|32000R2606Council Regulation (EC) No 2606/2000 of 27 November 2000 amending Regulation (EC) No 772/1999 imposing definitive anti-dumping and countervailing duties on imports of farmed Atlantic salmon originating in Norway Official Journal L 301 , 30/11/2000 P. 0061 - 0066Council Regulation (EC) No 2606/2000of 27 November 2000amending Regulation (EC) No 772/1999 imposing definitive anti-dumping and countervailing duties on imports of farmed Atlantic salmon originating in NorwayTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), and in particular Article 8 thereof,Having regard to Council Regulation (EC) No 2026/97 of 6 October 1997 on protection against subsidised imports from countries not members of the European Community(2), and in particular Article 13 thereof,Having regard to the proposal submitted by the Commission after consulting the Advisory Committee,Whereas:A. PREVIOUS PROCEDURE(1) On 31 August 1996, by means of two separate notices published in the Official Journal of the European Communities, the Commission announced the initiation of an anti-dumping proceeding(3) and an anti-subsidy proceeding(4) in respect of imports of farmed Atlantic salmon originating in Norway.(2) These proceedings resulted in anti-dumping and countervailing duties being imposed in September 1997 in order to eliminate the injurious effects of dumping and subsidisation, by means of Council Regulations (EC) No 1890/97(5) and (EC) No 1891/97(6).(3) However, at the same time, the Commission accepted undertakings from 190 Norwegian exporters, which meant that farmed Atlantic salmon originating in Norway exported by these companies was exempted from the anti-dumping and countervailing duties, by means of Commission Decision 97/634/EC(7).(4) Regulations (EC) No 1890/97 and (EC) No 1891/97 set out the definitive findings and conclusions on all aspects of the investigations. The form of the duties having been reviewed, both Regulations were replaced by Regulation (EC) No 772/1999(8).B. NEW EXPORTERS, TRANSFER OF UNDERTAKINGS AND CHANGES OF NAME(5) Two Norwegian companies have claimed that they are "new exporters" within the meaning of Article 2 of Regulation (EC) No 772/1999 in conjunction with Article 11(4) of Regulation (EC) No 384/96 and Article 20 of Regulation (EC) No 2026/97, and offered undertakings, requesting exemption from the anti-dumping and countervailing duties. Having investigated the matter, it was established that the applicants fulfilled the conditions for being considered as new exporters and, accordingly, the undertakings offered have been accepted.(6) The Commission's findings in this respect are set out more fully in Commission Decision 2000/744/EC(9).(7) Certain Norwegian exporters with undertakings have advised the Commission that the groups of companies to which they belong have been reorganised, or that they have changed their names. Accordingly, they have either requested that their undertakings be transferred to other companies within the relevant group, or that their name be amended on the list of companies from which undertakings are accepted and the list of companies benefiting from an exemption to the duties.(8) Having verified the nature of the requests, the Commission considered that the requests are acceptable since the modifications did not entail any substantive changes which require a re-assessment of dumping.(9) Accordingly, the rights and obligations of the undertakings accepted from Atlantis Filtfabrikk A/S, Domstein Salmon A/S, Eurolaks A/S, Fjord Seafood Leines A/S and Namdal Salmon A/S have, by means of the abovementioned Decision, been transferred to Fjord Seafood MÃ ¥lÃ ¸y, Domstein Fish A/S, Fjord Seafood ASA, Fjord Domstein A/S and Fjord Seafood Midt-Norge A/S respectively.(10) As concerns A/S Austevoll Fiskeindustri, Nor-Fa Food A/S and Ryfisk A/S, these companies have changed their names to Austevoll Eiendom A/S, Nor-Fa Fish A/S and Hydro Seafood Rogaland A/S respectively.C. AMENDMENT OF THE ANNEX TO REGULATION (EC) No 772/1999(11) In view of all the above, the Annex to Regulation (EC) No 772/1999 which lists the companies exempted from the anti-dumping and countervailing duties should be amended to take account of the changes,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 772/1999 is hereby replaced by the Annex hereto.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 November 2000.For the CouncilThe PresidentL. Fabius(1) OJ L 56, 6.3.1996, p. 1. Regulation, as last amended by Regulation (EC) No 2238/2000, (OJ L 257, 11.10.2000, p. 2).(2) OJ L 288, 21.10.1997, p. 1.(3) OJ C 253, 31.8.1996, p. 18.(4) OJ C 253, 31.8.1996, p. 20.(5) OJ L 267, 30.9.1997, p. 1.(6) OJ L 267, 30.9.1997, p. 19.(7) OJ L 267, 30.9.1997, p. 81. Decision as last amended by Decision 2000/522/EC, (OJ L 208, 18.8.2000, p. 47).(8) OJ L 101, 16.4.1999, p. 1. Regulation as last amended by Regulation (EC) No 1783/2000, (OJ L 208, 18.8.2000, p. 1).(9) See page 82 of this Official Journal.ANNEXList of companies from which undertakings are accepted and thus exempted from the definitive anti-dumping and countervailing duties>TABLE>